Gilbert, J.
To a suit by a creditor against grantees in a deed to land executed by Ms debtor, for cancellation of the deed, and for judgment on the debt, the grantor (or, if dead, his legal representative) is a necessary party; and where the petition fails to make the legal representative of the deceased debtor a party, it is properly dismissed on demurrer-. Biggs v. Silvey, 140 Ga. 762 (79 S. E. 857); Kehoe v. Rourke, 131 Ga. 269 (62 S. E. 185) ; 9 C. J. 1227. This cáse differs from that of Moore v. Smith, 121 Ga. 479, 482 (49 S. E. 601). In that case the suit was against the widow, who was the sole heir, and who took possession without administration, there being no cancellation sought.

Judgment affirmed.


AU the Justices concur, except Fish, O. J., absent.